PUBLISHED


UNITED STATES COURT OF APPEALS
              FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                           No. 12-4055
UNDER SEAL,
              Defendant-Appellant.
                                      
        Appeal from the United States District Court
      for the District of South Carolina, at Charleston.
              David C. Norton, District Judge.
                   (2:08-cr-01198-DCN-1)

                 Argued: December 7, 2012

                Decided: February 26, 2013

       Before WILKINSON, AGEE, and KEENAN,
                   Circuit Judges.



Affirmed by published opinion. Judge Agee wrote the opin-
ion, in which Judge Wilkinson and Judge Keenan joined.
2                UNITED STATES v. UNDER SEAL
                         COUNSEL

ARGUED: Ann Briks Walsh, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Charleston, South Carolina, for
Appellant. Jeffrey Mikell Johnson, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee. ON BRIEF: William N. Nettles, United States
Attorney, Matthew J. Modica, Assistant United States Attor-
ney, OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina, for Appellee.


                         OPINION

AGEE, Circuit Judge:

   The juvenile defendant-appellant ("Appellant") appeals
from the judgment of the district court which imposed, as a
condition of his juvenile delinquent supervision, that Appel-
lant register under the Sex Offender Registration and Notifi-
cation Act ("SORNA"), 42 U.S.C. § 16901 et seq. Appellant
argues that SORNA’s registration requirements contravene
the confidentiality provisions of the Federal Juvenile Delin-
quency Act ("FJDA"), 18 U.S.C. § 5031 et seq., and violate
the Eighth Amendment’s prohibition on cruel and unusual
punishment. As a consequence, Appellant contends the dis-
trict court erred in requiring him to register under SORNA.
Because we conclude that Congress, in enacting SORNA,
intentionally carved out a class of juveniles from the FJDA’s
confidentiality provisions, and that SORNA’s registration
requirements are not punitive as applied to Appellant, the dis-
trict court did not err by imposing the sex offender registra-
tion condition.

                              I.

  In 2007, Appellant began residing in Japan with his mother,
an active member of the United States Navy, his stepfather,
                   UNITED STATES v. UNDER SEAL                         3
and two half-sisters, ages ten and six at the time. On February
21, 2008, Appellant’s mother reported to the United States
Naval Criminal Investigation Service ("NCIS") that Appellant
had been having inappropriate sexual contact with his two
half-sisters. NCIS conducted an investigation, which con-
firmed, through sexual assault medical examinations, that
both girls had been anally penetrated and the youngest vagi-
nally penetrated by Appellant.

   On December 4, 2008, Appellant was charged in a one-
count Information filed under seal in the District of South Caro-
lina.1 In general terms, the Information alleged that Appellant,
a juvenile who was under the age of eighteen, had committed
an act of juvenile delinquency, aggravated sexual abuse, in
violation of 18 U.S.C. §§ 5032 and 3261(a). Appellant admit-
ted true to the allegations in the Information on September 16,
2009.

   After a presentence investigation report was completed, a
dispositional hearing was held on October 8, 2009, in which
the district court adjudicated Appellant delinquent. Appellant
was sentenced to incarceration until July 1, 2010, and placed
on a term of juvenile delinquent supervision not to exceed his
twenty-first birthday, subject to a number of special condi-
tions. As a special condition, the district court ordered Appel-
lant to comply with the mandatory reporting requirements of
SORNA.

   Due to Appellant’s objection to the registration require-
ments under SORNA at sentencing, the district court required
the parties to provide the court with memoranda on the issue.
  1
   Jurisdiction was properly based on 18 U.S.C. § 3261(a) because Appel-
lant was "accompanying" a member of the Armed Forces outside the
United States. Under 18 U.S.C. § 3267(2)(A)(i), a person "accompanies"
a member of the Armed Forces when he or she is a dependent of that
member of the Armed Forces. Appellant and his family thereafter resided
in South Carolina, which allowed for prosecution in the District of South
Carolina under 18 U.S.C. § 3238.
4                UNITED STATES v. UNDER SEAL
On December 7, 2011, the district court issued an Order over-
ruling Appellant’s objection to the sex offender registration
condition.

   Appellant filed a timely notice of appeal, and we have
jurisdiction pursuant to 28 U.S.C. § 1291.

                              II.

   SORNA, which is part of the Adam Walsh Child Protection
and Safety Act of 2006, 42 U.S.C. § 16901 et seq., was
enacted "to protect the public from sex offenders and offend-
ers against children, and in response to the vicious attacks by
violent predators." 42 U.S.C. § 16901. SORNA "establishes a
comprehensive national system for the registration of those
offenders." Id.

   SORNA defines "sex offender" as "an individual who was
convicted of a sex offense." 42 U.S.C. § 16911(1). The statute
also specifies:

    The term "convicted" or a variant thereof, used with
    respect to a sex offense, includes adjudicated delin-
    quent as a juvenile for that offense, but only if the
    offender is 14 years of age or older at the time of the
    offense and the offense adjudicated was comparable
    to or more severe than aggravated sexual abuse (as
    described in section 2241 of Title 18), or was an
    attempt or conspiracy to commit such an offense.

42 U.S.C. § 16911(8) (emphasis added). As described under
18 U.S.C. § 2241(c), any person who "knowingly engages in
a sexual act with another person who has not attained the age
of 12 years" may be convicted of aggravated sexual abuse.

  For purposes of the case at bar, we note that Appellant
meets the two statutory prerequisites for "an individual who
was convicted of a sex offense." 42 U.S.C. § 16911(1). He
                 UNITED STATES v. UNDER SEAL                 5
was "14 years of age or older at the time of the offense," and
he pled true to the Information for committing an act of juve-
nile delinquency for what would have been a violation of 18
U.S.C. § 2241(c)—aggravated sexual abuse. 42 U.S.C.
§ 16911(8); (J.A. 8.) Under the specific terms of SORNA,
Appellant qualifies as a sex offender.

   Pursuant to SORNA’s comprehensive national registration
system, sex offenders must "register, and keep the registration
current, in each jurisdiction where the offender resides, where
the offender is an employee, and where the offender is a stu-
dent." 42 U.S.C. § 16913(a). The offender must "appear in
person, allow the jurisdiction to take a current photograph,
and verify the information in each registry." 42 U.S.C.
§ 16916. Each jurisdiction must make public the contents of
its sex offender registry, including each registrant’s name,
address, photograph, criminal history, and status of parole,
probation, or supervised release. 42 U.S.C. §§ 16914(b),
16918(a).

   In contesting his SORNA registration requirements, Appel-
lant raises two issues on appeal. First, he contends that
SORNA’s registration requirements contravene the confiden-
tiality provisions of the FJDA. He also contends that
SORNA’s registration requirements, as applied to him, violate
the Eighth Amendment’s prohibition on cruel and unusual
punishment. We review each issue de novo. United States v.
Abuagla, 336 F.3d 277, 278 (4th Cir. 2003) (questions of stat-
utory interpretation); United States v. Malloy, 568 F.3d 166,
176 (4th Cir. 2009) (constitutional challenges).

                             III.

                              A.

   We first consider whether the district court’s imposition of
SORNA’s registration requirements contravenes the confiden-
tiality provisions of the FJDA, which governs the detention
6               UNITED STATES v. UNDER SEAL
and disposition of juveniles charged with delinquency in the
federal system. The primary purpose of the FJDA is to "re-
move juveniles from the ordinary criminal process in order to
avoid the stigma of a prior criminal conviction and to encour-
age treatment and rehabilitation." United States v. Robinson,
404 F.3d 850, 858 (4th Cir. 2005).

   The FJDA includes a number of provisions to ensure that
information about juvenile delinquency proceedings remains
closed to public release. 18 U.S.C. § 5038(a) provides that
"[t]hroughout and upon the completion of the juvenile delin-
quency proceeding, the records shall be safeguarded from dis-
closure to unauthorized persons." 18 U.S.C. § 5038(a).
"[I]nformation about the juvenile record may not be released
when the request for information is related to an application
for employment, license, bonding, or any civil right or privi-
lege," except in limited circumstances relating to court pro-
ceedings, medical treatment, law enforcement investigation,
or national security. Id. The FJDA specifies that the identity
and image of the juvenile may not be disclosed even where
proceedings are opened or documents are released: "neither
the name nor picture of any juvenile shall be made public in
connection with a juvenile delinquency proceeding." 18
U.S.C. § 5038(e).

   As a consequence of the FJDA statutory restrictions,
Appellant argues that the application of SORNA’s registration
requirements contravenes the FJDA. Specifically, he contends
that the FJDA mandates the non-disclosure of juvenile delin-
quency proceeding records, which is in direct contradiction to
the mandatory reporting requirements of SORNA.

   SORNA’s registration provision makes public information
that would otherwise remain confidential under the FJDA.
The FJDA provides that "[u]nless a juvenile who is taken into
custody is prosecuted as an adult neither the name nor picture
of any juvenile shall be made public in connection with a
juvenile delinquency proceeding." 18 U.S.C. § 5038(e)
                  UNITED STATES v. UNDER SEAL                   7
(emphasis added). As previously noted, the FJDA further pro-
vides that "information about the juvenile record may not be
released when the request for information is related to an
application for employment, license, bonding, or any civil
right or privilege." 18 U.S.C. § 5038(a). In direct contrast,
SORNA requires that a sex offender registry include the
name, address, physical description, criminal history and sta-
tus of parole, probation, or supervised release, current photo-
graph, and other identifying information. 42 U.S.C. § 16914.
SORNA further requires that "each jurisdiction shall make
available on the Internet, in a manner that is readily accessible
to all jurisdictions and to the public, all information about
each sex offender in the registry." 42 U.S.C. § 16918(a).
Because it is clear that the government’s public release of
juvenile records authorized by SORNA would be prohibited
under the FJDA, but for the passage of SORNA, we agree
with Appellant that the two statutes conflict.

   Where two statutes conflict, "a specific statute closely
applicable to the substance of the controversy at hand controls
over a more generalized provision." Farmer v. Emp’t Sec.
Comm’n of N.C., 4 F.3d 1274, 1284 (4th Cir. 1993). We con-
clude that SORNA is the more specific statute, and therefore
controls over any contrary provision of the FJDA. SORNA
unambiguously directs juveniles ages fourteen and over con-
victed of certain aggravated sex crimes to register, and thus
carves out a narrow category of juvenile delinquents who
must disclose their status by registering as a sex offender. See
42 U.S.C. § 16911(8). For all other juvenile delinquents, the
FJDA’s confidentiality provisions remain in force.

   The primacy of SORNA over a conflicting provision of the
FJDA is further elucidated by the clearly stated intent of Con-
gress to limit confidentiality in the case of certain juvenile sex
offenders. In enacting SORNA, Congress recognized the
competing interests of juvenile confidentiality (under the
FJDA) and public safety (under SORNA), but unequivocally
recognized in enacting SORNA that:
8                    UNITED STATES v. UNDER SEAL
     While the Committee recognizes that States typically
     protect the identity of a juvenile who commits crimi-
     nal acts, in the case of sexual offenses, the balance
     needs to change; no longer should the rights of the
     juvenile offender outweigh the rights of the commu-
     nity and victims to be free from additional sexual
     crimes. . . . [SORNA] strikes the balance in favor of
     protecting victims, rather than protecting the identity
     of juvenile sex offenders.

H.R. Rep. No. 109-218, pt. 1, at 25 (2005), 2005 WL
2210642 (Westlaw) (emphasis added); see also 152 Cong.
Rec. S8012-02 (daily ed. July 20, 2006) (statement of Sen.
Kennedy), 2006 WL 2034118, at *S8023 (Westlaw) ("This
compromise allows some offenders over 14 to be included on
registries, but only if they have been convicted of very serious
offenses."). Congress was aware that it was limiting protec-
tions under the FJDA by applying SORNA to certain juvenile
delinquents, and clearly intended to do so.2

   Although Appellant may disagree with the policy implica-
tions of SORNA, particularly with regard to confidentiality,
Congress considered these concerns in enacting SORNA. Our
review is limited to interpreting the statutes, and both the stat-
utory text, legislative history and timing of SORNA indicate
that its reporting and registration requirements were plainly
intended by Congress to reach a limited class of juveniles
   2
     We further note that there is an additional ground for deciding that
SORNA is the controlling statute: leges posteriores priores contrarias
abrogant—the rule that the more recent of two conflicting statutes shall
prevail. Hale v. Gaines, 63 U.S. 144, 148–49 (1859); see also Watt v.
Alaska, 451 U.S. 259, 285 (1981) (Stewart, J. dissenting) ("If two incon-
sistent acts be passed at different times, the last . . . is to be obeyed; and
if obedience cannot be observed without derogating from the first, it is the
first which must give way." (internal quotation marks omitted)). The rele-
vant provisions of SORNA in this case were enacted in 2006; the relevant
provisions of the FJDA in this case were enacted in 1996. See 42 U.S.C.
§§ 16911, 16914, 16918; 18 U.S.C. § 5038.
                  UNITED STATES v. UNDER SEAL                   9
adjudicated delinquent in cases of aggravated sexual abuse,
including Appellant, despite any contrary provisions of the
FJDA. We therefore hold that the district court properly deter-
mined SORNA’s registration requirements applied to Appel-
lant.

                               B.

  We next consider whether SORNA’s registration require-
ments, as applied to Appellant, violate the Eighth Amend-
ment’s prohibition on cruel and unusual punishment.

   The Eighth Amendment mandates that "[e]xcessive bail
shall not be required, nor excessive fines imposed, nor cruel
and unusual punishments inflicted." U.S. Const. amend. VIII.
The amendment prohibits "not only barbaric punishments, but
also sentences that are disproportionate to the crime commit-
ted." Solem v. Helm, 463 U.S. 277, 284 (1983). Appellant
contends that the consequences of requiring him to register as
a sex offender under SORNA rise to the level of punishment.

   To determine whether the application of SORNA to Appel-
lant has a punitive effect, we utilize the two-part test set forth
by the Supreme Court in Smith v. Doe:

    If the intention of the legislature was to impose pun-
    ishment, that ends the inquiry. If, however, the inten-
    tion was to enact a regulatory scheme that is civil
    and nonpunitive, we must further examine whether
    the statutory scheme is so punitive either in purpose
    or effect as to negate the State’s intention to deem it
    civil.

538 U.S. 84, 92 (2003) (quotation marks and brackets omit-
ted). The Supreme Court indicated that seven factors, previ-
ously enumerated in Kennedy v. Mendoza-Martinez, 372 U.S.
144, 168–69 (1963), provide a useful framework in determin-
ing whether a statute has a punitive effect:
10                  UNITED STATES v. UNDER SEAL
      (1) Whether the sanction involves an affirmative dis-
      ability or restraint; (2) whether it has historically
      been regarded as a punishment; (3) whether it comes
      into play only on a finding of scienter; (4) whether
      its operation will promote the traditional aims of
      punishment—retribution and deterrence; (5) whether
      the behavior to which it applies is already a crime;
      (6) whether an alternative purpose to which it may
      rationally be connected is assignable for it; and (7)
      whether it appears excessive in relation to the alter-
      native purpose assigned.

See Smith, 538 U.S. at 97; see also Mendoza-Martinez, 372
U.S. at 168–69. The Mendoza-Martinez factors are "neither
exhaustive nor dispositive," but are "useful guideposts."
Smith, 538 U.S. at 97 (internal citations and quotation marks
omitted). Because we "ordinarily defer to the legislature’s
stated intent . . . only the clearest proof will suffice to over-
ride legislative intent and transform what has been denomi-
nated a civil remedy into a criminal penalty." Id. at 92
(internal citations and quotation marks omitted) (emphasis
added).

   We find that SORNA is a non-punitive, civil regulatory
scheme, both in purpose and effect. The "clearest proof" suffi-
cient to override the intent of Congress that SORNA’s regis-
tration requirements are civil and non-punitive is absent in
this case. See id. With SORNA, Congress purposefully sought
to "establish[ ] a comprehensive national system for the regis-
tration of [ ] sex offenders" in order "to protect the public
from sex offenders and offenders against children." 42 U.S.C.
§ 16901. This express language indicates that Congress
sought to create a civil remedy, not a criminal punishment.3
  3
    Although the goal of protecting the public might also be consistent
with the purposes of criminal justice, the government’s "pursuit of it in a
regulatory scheme does not make the objective punitive." Smith, 538 U.S.
at 94.
                   UNITED STATES v. UNDER SEAL                        11
   The legislative history of SORNA supports the conclusion
that its purpose is civil and non-punitive. Congress noted that
the earlier federal efforts to create sex offender registries
state-by-state had left gaps in the system, resulting in an esti-
mated 100,000 unaccounted for sex offenders. H.R. Rep. No.
109-218, pt. 1, at 14 (2005), 2005 WL 2210642 (Westlaw).
With SORNA, Congress sought to fill those gaps and put in
place a national sex offender registration system for the pro-
tection of the public. See id.

   Most of SORNA, including the registration requirements at
issue here, were placed by Congress in title 42 of the United
States Code, the public health and welfare section, a civil law
provision. Although the criminal penalties for violating
SORNA are contained in section 18 of the United States
Code, the crimes and criminal procedure section, that place-
ment is not dispositive because civil regimes may impose
criminal penalties for violations of their regulatory require-
ments and vice versa. See Smith, 538 U.S. at 95–96. While not
controlling, the manner in which SORNA was codified in title
42 is indicative of Congress’ intent that SORNA’s registration
provisions are civil in nature.

   SORNA’s statutory language, its legislative history, and its
place of codification all indicate that the intent of Congress
was to create a non-punitive regulatory framework to keep
track of sex offenders.4 Therefore, Appellant must present the
"clearest proof" that the effect of the regulation is in fact so
punitive as to negate its civil intent. Id. at 92 ("only the clear-
est proof will suffice to override legislative intent and trans-
  4
   Several other circuits have similarly concluded that SORNA is a non-
punitive, civil regulatory scheme. See, e.g., United States v. Young, 585
F.3d 199, 204–05 (5th Cir. 2009); United States v. Ambert, 561 F.3d 1202,
1208 (11th Cir. 2009); United States v. Lawrance, 548 F.3d 1329,
1332–36 (10th Cir. 2008); United States v. May, 535 F.3d 912, 920 (8th
Cir. 2008) ("SORNA’s registration requirement demonstrates no congres-
sional intent to punish sex offenders."). No circuit court of appeals has
concluded to the contrary.
12                   UNITED STATES v. UNDER SEAL
form what has been denominated a civil remedy into a
criminal penalty" (internal citations and quotation marks
omitted)).

   Appellant cannot show, much less by the "clearest proof,"
that SORNA’s effects negate Congress’ intent to establish a
civil regulatory scheme. Further, an analysis of the relevant
Mendoza-Martinez factors compels us to conclude that the
application of SORNA to Appellant does not have a punitive
effect.5

   First, SORNA does not subject Appellant to an affirmative
disability or restraint. It "imposes no physical restraint, and so
does not resemble the punishment of imprisonment . . . the
paradigmatic affirmative disability or restraint." Smith, 538
U.S. at 100 (holding that Alaska’s Sex Offender Registration
Act did not impose an affirmative disability or restraint). Like
the statute at issue in Smith, SORNA "does not restrain activi-
ties sex offenders may pursue but leaves them free to change
jobs or residences," and registrants need not seek permission
to do so. Id. at 100. SORNA does not prohibit changes, it only
requires that changes be reported. Although Appellant is
required under SORNA to appear periodically in person to
verify his information and submit to a photograph, see 42
U.S.C. § 16916, this is not an affirmative disability or
restraint. "Appearing in person may be more inconvenient,
but requiring it is not punitive." United States v. W.B.H., 664
F.3d 848, 857 (11th Cir. 2001).
  5
    Both parties concede that the third and fifth Mendoza-Martinez fac-
tors—whether the regulation comes into play only upon a finding of
scienter and whether the behavior to which it applies is already a
crime—are of little weight in this analysis. The Supreme Court reached a
similar conclusion in Smith, where it upheld Alaska’s Sex Offender Regis-
tration Act as a non-punitive, civil regulatory scheme. 538 U.S. at 105
("The regulatory scheme applies only to past conduct, which was, and is,
a crime. This is a necessary beginning point, for recidivism is the statutory
concern. The obligations the statute imposes are the responsibility of reg-
istration, a duty not predicated upon some present or repeated violation.").
                 UNITED STATES v. UNDER SEAL                 13
   Second, SORNA’s registration requirements have not been
regarded in our national history and traditions as punishment.
In Smith, the Supreme Court held that adult sex offender reg-
istries do not resemble historical and traditional forms of pun-
ishment, such as public shaming. 538 U.S. at 98 (early
punishments like whipping, pillory, branding, and "[e]ven
punishments that lacked the corporal component, such as pub-
lic shaming, humiliation, and banishment, involved more than
the dissemination of information"). Appellant attempts to dis-
tinguish Smith, arguing that records involving criminal
offenses committed by juveniles are not made public, such
that disseminating information about them must be punitive.
A court, however, may permit the inspection of records relat-
ing to a juvenile delinquency proceeding under some circum-
stances. See 18 U.S.C. § 5038(a). Further, the Supreme Court
has held that "[o]ur system does not treat dissemination of
truthful information in furtherance of a legitimate governmen-
tal objective as punishment." Smith, 538 U.S. at 98.

   Third, SORNA does not promote the traditional aims of
punishment, such as retribution and deterrence. While the
threat of having to comply with SORNA’s registration
requirements may have a deterrent effect on would-be juve-
nile sex offenders, the Supreme Court has recognized that
"[a]ny number of governmental programs might deter crime
without imposing punishment. To hold that the mere presence
of a deterrent purpose renders such sanctions ‘criminal’ would
severely undermine the Government’s ability to engage in
effective regulation." Id. at 102 (quotation marks omitted).

  Fourth, SORNA has a rational connection to a legitimate,
non-punitive purpose—public safety—which is advanced by
notifying the public to the risk of sex offenders in their com-
munity. See id. at 93 ("[I]mposition of restrictive measures on
sex offenders adjudged to be dangerous is a legitimate non-
punitive governmental objective and has been historically so
regarded." (quotation marks omitted)). This, according to the
Supreme Court, is the "most significant" factor in determining
14               UNITED STATES v. UNDER SEAL
whether a sex offender registration system is non-punitive. Id.
at 102.

  Finally, the regulatory scheme is not excessive with respect
to SORNA’s non-punitive purpose. Congress, in enacting
SORNA, intentionally carved out a specific and limited class
of juvenile offenders:

     SORNA does not require registration for juveniles
     adjudicated delinquent for all sex offenses for which
     an adult sex offender would be required to register,
     but rather requires registration only for a defined
     class of older juveniles who are adjudicated delin-
     quent for committing particularly serious sexually
     assaultive crimes.

National Guidelines for Sex Offender Registration and Notifi-
cation, 73 Fed. Reg. 38030-01, at 38050 (July 2, 2008), 2008
WL 2594934 (Westlaw). Under 42 U.S.C. § 16911(8),
SORNA’s registration requirements apply only to those who
commit the most serious sex crimes and only if the offender
was at least 14 years of age or older at the time of the offense.

   In sum, when it enacted SORNA, Congress did not intend
to impose additional punishment for past sex offenses but
instead wanted to put into place a non-punitive, civil regula-
tory scheme. Given that intent, the question is whether Appel-
lant has presented the "clearest proof" that SORNA is so
punitive in effect, as applied to him, as to negate its civil
intent. Smith, 538 U.S. at 92. That "clearest proof" is lacking,
as examination of the Mendoza-Martinez factors makes clear.
Id. at 97–106. We therefore hold that SORNA’s registration
requirements, as applied to Appellant, do not violate the
Eighth Amendment’s prohibition on cruel and unusual pun-
ishment.

                              IV.

  Accordingly, we affirm the judgment of the district court
imposing the SORNA registration requirements as a condition
of supervision on Appellant.
UNITED STATES v. UNDER SEAL         15
                              AFFIRMED